Citation Nr: 0630581	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus, 
including as secondary to steroid injections used to treat a 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from May 1969 to December 1971 
and from April 1975 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a February 2004 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
By correspondence received in May 2004, the veteran indicated 
that he no longer wanted a hearing.  38 C.F.R. § 20.704(d) 
(2006).

In February 2005, the veteran's representative provided 
additional evidence in support of the veteran's appeal 
without waiver of the RO's initial review of this evidence.  
Because this evidence pertains solely to the claim which the 
Board has allowed on appeal, the Board finds that the 
solicitation of a waiver and/or remand for the RO's initial 
consideration of this evidence is not required.  38 C.F.R. 
§ 20.1304(c) (2006).


FINDINGS OF FACT

1.  By a May 1996 rating decision, the RO denied service 
connection for diabetes mellitus; the veteran did not appeal 
this rating decision; evidence received since the May 1996 
rating decision was not considered previously and is so 
significant that it must be reviewed in connection with the 
claim for service connection.

2. The evidence is balanced as to whether the veteran's 
diabetes mellitus is aggravated by steroid injections taken 
for his service-connected left knee disorder.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
May 1996 final rating decision denying service connection for 
diabetes mellitus, and this claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001); 38 C.F.R. §§ 3.104, 3.160, 20.200, 
20.302, 20.1103 (2006).

2. The criteria for service connection for diabetes mellitus, 
to the extent it is aggravated by steroid injections used to 
treat the veteran's service-connected left knee disability, 
have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for diabetes mellitus and to grant service connection for the 
disorder on a secondary basis.  Therefore, no further 
development is needed with respect to this claim.

Claim to Reopen

The veteran's claim for service connection for diabetes 
mellitus was last denied by a May 1996 rating decision.  He 
was advised of this rating decision in a May 1996 letter.  He 
did not, however, file a notice of disagreement and that 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a January 2001 written statement, the veteran indicated 
that he was again seeking service connection for diabetes 
mellitus due to steroid injections.  By a January 2004 
statement of the case, the RO apparently reopened the 
veteran's claim for service connection and denied it on the 
merits.  Nevertheless, the Board is not bound by the RO's 
findings and must itself determine whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The claim to reopen (filed in January 2001) was made before 
the effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001. See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
claim under the prior version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Evidence obtained in connection with the attempt to reopen 
includes Internet articles indicating that the use of 
steroids may cause an increase in blood sugar levels of 
people with diabetes and a VA outpatient treatment record 
dated in January 2004 which included an etiology opinion 
relating the veteran's diabetes mellitus to his use of 
steroids. These records were not considered previously and 
are so significant that they must be reviewed in connection 
with the current claim.  The veteran has therefore presented 
new and material evidence to reopen the claim for service 
connection for diabetes mellitus.  Accordingly, the petition 
to reopen is granted and consideration may be given to the 
entire evidence of record without regard to any prior 
denials. There is sufficient evidence for the Board to make a 
determination on this claim on the merits (as detailed 
below).

Claim for Service Connection

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  The veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 C.F.R. § 3.303.

Service connection for diabetes mellitus is presumed if the 
condition manifests to a compensable degree within the year 
after active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Service 
connection may also be granted when it is shown that the 
claimed disability has been aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Thus, when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service- 
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation. 
38 C.F.R. § 3.322.

The medical evidence shows that the veteran is currently 
diagnosed as having diabetes mellitus.  Service medical 
records do not show any complaints or findings of diabetes 
mellitus.  The claims file contains no medical opinion 
relating the veteran's current diabetes mellitus (first 
diagnosed many years after discharge) to his active duty.  He 
has argued, however, that this condition is secondary to or 
at least aggravated by steroid injections used to treat his 
service-connected left knee disability.  The opinion on this 
question is mixed.

The veteran underwent a VA medical examination in January 
1994 with an addendum provided in February 1994.  The VA 
physician concluded that the veteran had diabetes mellitus, 
type II, and that the diabetes in this particular case was 
not due to the steroid injections the veteran was taking for 
his service-connected left knee disability.  Rather, the 
examiner felt that the diabetes was due to a deficiency of 
insulin as a result of malfunction of the islets of Langerhan 
in the pancreas.   

On the other hand, in a January 2004 outpatient entry, a VA 
physician stated that it was well known in the medical 
literature that any form of steroids may precipitate diabetes 
mellitus which the physician felt had happened in the 
veteran's case. 
In further support of his claim, the veteran submitted 
Internet articles indicating that the use of steroids may 
cause an increase in blood sugar levels in people with 
diabetes.

In light of the favorable opinion from the VA physician in 
January 2004, the Board finds that the evidence is at least 
in equipoise as to whether the veteran's steroid injections 
used to treat his service-connected left knee disability 
aggravates his diabetes mellitus.  Applying the benefit-of-
the-doubt rule, service connection is warranted for the 
extent that the veteran's diabetes mellitus is aggravated by 
the use of steroid injections used to treat his service-
connected left knee disability.  38 U.S.C.A. § 5107(b);  
Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

The claim for service connection for diabetes mellitus is 
reopened, and service connection for diabetes mellitus, to 
the extent that it is aggravated by steroid injections used 
to treat the veteran's service-connected left knee 
disability, is granted.

____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


